PER CURIAM.
Appellants appeal a final summary judgment entered in favor of appellees, upholding the appellee City of Tallahassee’s grant of appellee Nichols’ application for approval of a proposed development as a minor subdivision. We affirm in part and reverse in part.
Appellants are owners of single-family dwellings located on platted but unrecorded lots in Plantation Heights, which is located on Plantation Road within the City of Tallahassee, Florida. Appellee Nichols is the owner of Lot 22 in Plantation Heights. Lot 22 is undeveloped and is located on the corner of two public roads— Meridian Road and Plantation Road. All restrictive covenants that applied to the property in Plantation Heights have expired.
Proposing to subdivide Lot 22 into five lots which would be accessed by a private *811road created on the property, Nichols applied to the City for classification of Lot 22 as a “minor subdivision” pursuant to Article 4, section 21-42 of the Ordinances of the City of Tallahassee. Section 21-42 provides, in pertinent part:
Sec. 21.42. Minor subdivision.
(1) The following divisions of land, other than those for which plats are recorded or exempt in accordance with this chapter, are minor subdivisions:
(a) A subdivision of land located on an existing road where the right-of-way is not owned by the public, or in a subdivision creating such a road, within which subdivision not more than ten (10) dwelling units can be constructed; or
(b) The resubdivision of lots previously exempted, platted or described as a lot by a recorded deed, if:
1. The resubdivided lots comply with all requirements in effect at the time of resubdivision; and
2. The number of lots created will be equal to or less than the number of lots existing before resubdivision_ [Emphasis supplied.]
Article 21-42(3) provides that the decision to approve or deny an application for approval as a minor subdivision shall be “made by the City” within 15 days of receipt of the application. Section 21-42(5) declares that minor subdivisions are exempt from the public notice and hearing requirements of the code. Therefore, City approval of a development as a minor subdivision provides a developer a means of avoiding neighborhood input and reaction to a project.
In reviewing Nichols’ application, the City’s development coordinator determined that the proposed division of Lot 22 is not a resubdivision to which section 21-42(l)(b) would apply. Instead, he applied section 21-42(l)(a) and approved the division as a minor subdivision because the proposed development would create less than ten units on a right-of-way not owned by the public. The trial court approved the City coordinator's determination in this regard.
We find that the proposed division of Lot 22 does not qualify as a minor subdivision under section 21-42. Assuming without deciding that the other provisions of 21-42(l)(a) were met by Nichols’ proposal, minor subdivision approval would not have been appropriate under that subsection since the subsection pertains to a “subdivision” of land. Since Lot 22 is already part of the platted, though unrecorded, subdivision of Plantation Heights, Nichols’ attempt to further subdivide Lot 22 amounts to a “resubdivision” of a parcel of land that has already been subjected to subdivision. Thus, 21-42(l)(b), which refers to a “resub-division” of land, is the applicable subsection.
The parties do not dispute that if 21 — 42(l)(b) governs Nichols’ application, his proposed division of Lot 22 would not qualify for minor subdivision classification. Therefore, we reverse the trial court’s determination that Nichols’ proposal was appropriate for approval as a “minor subdivision” under section 21-42. Consequently, the summary judgment granted in favor of appellees is hereby reversed. However, since we find that this cause does involve justiciable issues, we affirm the trial court’s denial of appellants’ request for attorney’s fees pursuant to section 57.105, Florida Statutes.
AFFIRMED in part and REVERSED in part.
JOANOS and BARFIELD, JJ., concur.
CAWTHON, Senior Judge, dissents.